Case 3:18-cv-00966-SMY Document 142-11 Filed 11/08/19 Page 1 of 24 Page ID #2025




            Argentina l Austria l Belgium                          Canada
            Chile l China l Czech Republic                          France
            Greece l Hong Kong l Hungary                          Germany
             Indonesia l Ireland l Japan       Healthcare            Italy
               Malaysia l New Zealand        Professionals,         Spain
            Poland l Portugal I Singapore       Patients       United Kingdom
 Consumer                                     & Consumer
                South Korea I Taiwan                            United States
                   Thailand l Turkey            Ailments
    Case 3:18-cv-00966-SMY Document 142-11 Filed 11/08/19 Page 2 of 24 Page ID #2026




Data Collection
Data quality is at the forefront of Research Now’s role as the leading provider of digital data. Our recruitment
methodologies ensure our panels are comprised of real people who are giving considered, accurate responses.

We Know Who Our Panelists Are and We Keep Them Safe
Research Now tracks and stores all panel member activity and assigns a unique ID number which stays with the
panelist throughout their entire panel membership. These tracking records consist of profile information provided
during enrollment, profile updates, survey screeners, past survey participation, and client feedback. In addition to this,
our member privacy policies ensure respondents' identities are protected when supplying data to our clients.

Data Cleaning & Analysis
Research Now monitors the quality of our data through various quality checks, as part of the Total Research Quality
system, to save you time and give you confidence in data accuracy. These quality checks include participation limits,
screening questions, digital fingerprinting, random and illogical responding, capturing and removing flatliners and
speeders, and more.

We also regularly measure panelist satisfaction on elements such as frequency of invitations, value and diversity
of incentives and redemption choices, their willingness to complete various lengths of surveys, and our level of
responsiveness to any questions or concerns they share with our Member Services team.
    Case 3:18-cv-00966-SMY Document 142-11 Filed 11/08/19 Page 3 of 24 Page ID #2027
Selected Panel Attributes
Research Now maintains over 1,100 attributes collected across our B2B and B2C panels.


         Business

         Basic Attributes                                        Transport & Logistics
         • Business Type                                         • Type of Business
         • Industry Segment                                      • Professional Driver Work Type
         • Annual Revenue
         • Number of Employees at All Locations                  Education
         • Number of Employees at Local Location                 • Educator Role
                                                                 • Educator – Education Level Type
         Business Professional                                   • Educator – Educational Institute
         • Title
         • Occupation                                            Government / Military
         • Functional Role                                       • Law Enforcement / Emergency
         • Purchase Decision Makers                                 Service Types
         • Primary Role                                          • Military Branch of Part-Time Service
         • Human Resources Role                                  • Military Branch Served
                                                                 • National Guard Service Branch
         Expanded Business Variables by Industry                 • Military Service Status
         • Business Services                                     • Government Level of Employment
         • Computer Hardware
         • Computer Software                                     Business Owner
         • Consulting                                            • Type of Business Owned / Operated
         • Consumer Products                                     • Type of Personal Service
         • Consumer Services
         • Entertainment / Sports                                Healthcare
         • Energy & Utilities / Oil & Gas                        • Healthcare / Medical Professionals
         • Food / Beverages / Restaurant                         • Nursing
         • Media / Publishing                                    • Physician Primary Specialty
         • Non-Profit
         • Retail                                                ITDM / IT Roles
         • Telecommunications                                    • Type of IT Professional
         • Equipment                                             • Developer Roles
         • Travel / Hospitality / Leisure                        • Primary IT Functions/Responsibility
                                                                 • Roles in Various IT Areas Including:
         Legal Services                                                 • PCs, Tablets, or Client Devices
         • Legal Occupation                                             • Mobile Technology/Applications
         • Legal Role                                                   • Servers
                                                                        • Data Center
         Real Estate                                                    • Cloud Computing
         • Type of Business                                             • Network/Data Technology
         • Primary Real Estate Role                                     • Voice Technology
                                                                        • Business Applications & Process 		
         Banking / Financial Services / Insurance                       • Software
         • Type of Business                                             • Business Intelligence, Big Data, 		
         • Primary Role                                                 • Analytics
                                                                        • Virtualization Software
                                                                        • Unified Communications
Case 3:18-cv-00966-SMY Document 142-11 Filed 11/08/19 Page 4 of 24 Page ID #2028




   Consumer
   Basic Demographics                          Home Features / Improvements
   • Gender                                    • Home Improvement/ Upkeep / Repair
   • Age                                       • Role in Decision Making
   • Marital Status                            • Lawn Equipment Used
   • Language
   • Number in Household                       Utilities
   • Children                                  • Service Provider
   • Education                                 • Role in Decision
   • Household Income
   • Employment Status                         Travel for Leisure
   • Own or Rent                               • Travel Websites Used
   • Region                                    • Car Rentals
   • Sexual Orientation                        • Airlines
   • Religious Affiliation                     • Hotels
   • Ethnicity or Race
   • Hispanic Origin                           Interests / Hobbies
   • Registered Voter                          • General
   • Political Party Affiliation               • Health / Fitness / Wellness
   • Voter History                             • Hobbies / Leisure
                                               • Outdoor Activities
   Automotive                                  • Sports Activities
   • Vehicles in Household
   • Type of Automobile
   • Primary Make, Model, Year
   • Secondary Make, Model, Year
   • DIY Maintenance
   • Intent to Buy
Case 3:18-cv-00966-SMY Document 142-11 Filed 11/08/19 Page 5 of 24 Page ID #2029
   Electronics / Gadgets                            Groceries
   • Electronic Devices Owned (32 types)        •   Primary Shopper
   • Desktop & Notebook Computer                •   Stores Shopped (56 stores)
      (19 brands)                               •   Amount Spent Per Week
   • Printer (14 brands)
   • Tablet or e-Reader (49 brands)             Beer, Wine, Liquor
   • Online Activities                          • Beverage Consumption
   • Internet (30 Providers)                    • Beer Consumption
   • Video Game Accessories                     • Domestic / Import / Craft Beer Brands
   • Video Game System (13 brands)                 (76 brands)
                                                • Wine Purchases
   Mobile Phone                                 • Liquor Type & Brands
   • Mobile Phone Use
   • Type of Mobile Phone                       Entertainment
   • Mobile Only Phone User                     • Television
   • Operating Systems                          • Books
   • Network Providers (16 providers)           • Movies
   • Average Monthly Billing                    • Music
   • Contract Type                              • Magazine Readership
   • Plan Type                                     (40 genres, 270 titles)
   • Role in Decision                           • Radio Stations (39 markets)
   • Phone Brand (22 brands)
                                                General Household
   Tobacco Products                             • Pets or Animals
   • Products Used                              • Recreational Vehicles
   • Cigarettes by Brand (37 brands)
   • Smoking Habits & History                   Ailments and Health Conditions
   • Smoking Cessation or Alternatives Used     • Allergy / Asthma / Respiratory
                                                • Arthritis / Joint Ailments
   Department Stores                            • Autoimmune / Blood
   • Shopping Frequency                         • Cancer
   • Items Purchased                            • Cardiovascular / Heart
                                                • Diabetes / Thyroid / Obesity
   Dining Out                                   • Gastric / Digestive / Urinary
   • Frequency                                  • Male / Female Health
   • Amount Spent Per Person                    • Mental Health
   • Type of Restaurant                         • Neurologic / Nervous
   • Considerations                             • Pain
                                                • Skin / Dermatologic
   Insurance                                    • Sleep Disorders
   • Auto Insurance Provider (152 providers)    • Vision / Hearing Impairments
   • Home Insurance Provider (152 providers)
   • Health Insurance Provider (66 providers)
   • Health Insurance Coverage

   Consumer Banking
   • Interest
   • Financial Advice (11 services)
   • Online Trading Accounts
   • Financial Advisor
   • Investment Account Types (13 types)
   • Investment Account Firm
   • Primary Brokerage Firm
   • Type of Checking Account
   • Primary Mutual Fund Firm (61 firms)
   • Retirement Firm (26 firms)
   • Total Investable Assets
   • Type of Investment
   • Financial Products
   • Credit Cards
   • Financial Institutions (134 banks)
Case 3:18-cv-00966-SMY Document 142-11 Filed 11/08/19 Page 6 of 24 Page ID #2030




                                        Panel Demographics
                                        for Americas Selected
                                        Countries
Canada
  Case 3:18-cv-00966-SMY Document 142-11 Filed 11/08/19 Page 7 of 24 Page ID #2031

Gender:                             Education:


                                       18%                      22%                       1%                         17%
                                  Some Secondary              Secondary           University Degree             Postgraduate
   56%            44%               Education                 Education                                           Degree



                                       12%                      27%                        3%

  Female          Male         Some College or               Vocational or             Doctoral or
                              Further Education            Technical Degree        Professional Degree

Income:                                                                   Age:
                                                                                                 55-64

                                                                                 45-54            10%           65+

                                                                                         12%              6%



                                                                                    16%
                                                                           35-44                                29% 18-24

 16%      12%     20%       17%      13%     12%      5%      5%
                                                                                               27%
< $15K   $15K-    $25K-    $50K- $75K- $100K- $150K- >$200K
         $25K     $49K     $74K $99K $149K $199K                                         25-34


United States

Gender:                           Education:


                                       10%                      16%                       5%                      25%
                                  Some Secondary               Secondary           University Degree             Postgraduate
   62%            38%               Education                  Education                                           Degree



                                       14%                      26%                       2%                         2%
                                   Some College or           Vocational or              Doctoral or
  Female          Male            Further Education        Technical Degree         Professional Degree

Income:                                                                   Age:
                                                                                          45-54
                                                                                                                55-64
                                                                                                 14%
                                                                                                          11%
                                                                           35-44     18%                              65+
                                                                                                                7%



                                                                                                           23%
 29%       21%       17%      12%          12%        4%      5%                         27%                         13-24
< $25K    $25K-     $50K-     $75K-        $100K- $150K- >$200K
                                                                                 25-34
          $49K      $74K      $99K         $149K $199K
Case 3:18-cv-00966-SMY Document 142-11 Filed 11/08/19 Page 8 of 24 Page ID #2032




                                        Panel Demographics
                                        for Europe Selected
                                        Countries
Austria
  Case 3:18-cv-00966-SMY Document 142-11 Filed 11/08/19 Page 9 of 24 Page ID #2033

Gender:                        Education:


                                    2%                       32%                    8%                           5%
                             Some Secondary              Secondary           University Degree              Postgraduate
   57%             43%         Education                 Education                                            Degree



                                    9%                       43%                        1%
                              Some College or           Vocational or            Doctoral or
  Female           Male      Further Education        Technical Degree       Professional Degree

Income:                                                            Age:
                                                                                              55-64
                                                                             45-54                 65+
                                                                                               7% 3%
                                                                                       13%              13-17
                                                                                                     5%

                                                                     35-44       17%

                                                                                                       28%       18-24
 29%       34%       17%    9%       5%          4%     1%
                                                                                       28%
< €20K    €20K-     €40K-   €60K-   €80K-    €120K- >€200K
          €39K      €59K    €79K    €119K    €199K                                 25-34



Belgium

Gender:                        Education:


                                    17%                      37%                       16%                       6%
                             Some Secondary              Secondary           University Degree              Postgraduate
   61%             39%         Education                 Education                                            Degree



                                    13%                      10%                        1%
                              Some College or           Vocational or            Doctoral or
  Female           Male      Further Education        Technical Degree       Professional Degree

Income:                                                            Age:
                                                                                             55-64

                                                                                             13%           65+
                                                                         45-54
                                                                                                      7%     13-17
                                                                                  18%                  2%



                                                                                                       18%
                                                                     35-44    20%                                18-24

 32%       38%       16%    7%       4%          2%     1%
                                                                                               22%
< €20K     €20K-    €40K-   €60K-   €80K-    €120K- >€200K
           €39K     €59K    €79K    €119K    €199K                                           25-34
Czech Republic
   Case 3:18-cv-00966-SMY Document 142-11 Filed 11/08/19 Page 10 of 24 Page ID #2034

Gender:                               Education:


                                          13%                      62%                       15%                         0%
                                    Some Secondary             Secondary             University Degree             Postgraduate
     68%               32%            Education                Education                                             Degree



                                          4%                       4%                         1%

   Female              Male         Some College or           Vocational or              Doctoral or
                                   Further Education        Technical Degree         Professional Degree

Income:                                                                  Age:

                                Kč
                                                                                        45-54              55-64

                                                                                                15%       9%
                                                                                                                       65+
                                                                                                                 4%

                                                                                       22%                         3% 13-17
                                                                             35-44


                                                                                                               21%
                                                                                                                       18-24
  20%        21%         20%      25%      9%          3%     2%
                                                                                               26%
< 120K Kč   120K Kč-    240K Kč- 360K Kč- 600K Kč- 840K Kč- >1.80M Kč
            239K Kč     359K Kč 599K Kč 839K Kč 1.79M Kč
                                                                                              25-34



Denmark

Gender:                               Education:


                                           21%                     35%                       10%                         13%
                                    Some Secondary              Secondary            University Degree             Postgraduate
     56%               44%            Education                 Education                                            Degree



                                           8%                      12%                        1%
                                    Some College or           Vocational or               Doctoral or
   Female              Male        Further Education        Technical Degree          Professional Degree

Income:                                                                     Age:

                                 kr
                                                                                                   55-64
                                                                                                               65+
                                                                                    45-54           12%     8%         13-17
                                                                                            14%                  5%


                                                                            35-44      13%

                                                                                                                 31%    18-24
   17%        20%        17%       23%      13%        6%     4%
                                                                                             18%
< 110K kr    110K kr-    220K kr- 330K kr- 550K kr- 770K kr- >990K kr
             219K kr     329K kr 549K kr 769K kr 989K kr                                    25-34
Finland
   Case 3:18-cv-00966-SMY Document 142-11 Filed 11/08/19 Page 11 of 24 Page ID #2035

Gender:                        Education:


                                    22%                         11%                     15%                          8%
                              < High School               High School           Bachelor’s Degree           Master’s Degree
   57%            43%           Graduate                   Graduate



                                    14%                         29%                      1%

  Female          Male        Some College or             Vocational or             Doctoral or
                             Further Education          Technical Degree        Professional Degree

Income:                                                                Age:
                                                                                               55-64
                                                                                                          65+
                                                                              45-54            11%     6%         13-17
                                                                                      15%                   5%



                                                                        35-44     17%
                                                                                                            26%      18-24
 32%        31%     19%     11%       6%          2%       1%
                                                                                            20%
< €20K    €20K-     €40K-   €60K-    €80K-      €120K- >€200K
          €39K      €59K    €79K     €199K      €199K
                                                                                         25-34



France

Gender:                        Education:


                                    8%                         19%                      21%                         16%
                             Some Secondary                Secondary            University Degree                Postgraduate
   53%            47%          Education                   Education                                               Degree



                                    17%                        8%                        11%

  Female          Male       Some College or              Vocational or             Doctoral or
                            Further Education           Technical Degree        Professional Degree

Income:                                                                Age:
                                                                                                       55-64
                                                                                 45-54
                                                                                                     8%           65+
                                                                                         13%
                                                                                                            5%


                                                                        35-44     18%
                                                                                                            31%
                                                                                                                    18-24
    37%           30%       15%            7%           11%                              25%
   < €20K         €20K-     €40K-         €60K-        >€80K                     25-34
                  €39K      €59K          €79K
Germany
   Case 3:18-cv-00966-SMY Document 142-11 Filed 11/08/19 Page 12 of 24 Page ID #2036

Gender:                         Education:


                                      7%                        36%                     14%                       3%
                               Some Secondary               Secondary           University Degree             Postgraduate
   49%             51%           Education                  Education                                           Degree



                                      8%                        29%                      3%
                               Some College or             Vocational or            Doctoral or
  Female           Male       Further Education          Technical Degree       Professional Degree

Income:                                                               Age:
                                                                                                    45-54
                                                                                35-44
                                                                                                              55-64
                                                                                        16%      12%
                                                                                                         6%
                                                                                                                65+
                                                                                                             3%
                                                                                                              4% 13-17
                                                                        25-34    30%


 32%       30%       15%      8%       5%         3%       7%                                          29%

< €20K     €20K-     €40K-   €60K-    €80K-   €120K- >€160K                                               18-24
           €39K      €59K    €79K     €119K   €159K




Ireland

Gender:                        Education:




   68%             32%               12%           32%            24%            15%             2%                15%


                                 Some         Secondary         University   Postgraduate Some College          Vocational
                               Secondary      Education          Degree        Degree      or Further          or Technical
                               Education                                                    Education            Degree
  Female           Male

Income:                                                               Age:
                                                                                  45-54               55-64
                                                                                                           65+
                                                                                          15%       8%
                                                                                                         2%  15-17
                                                                                                          2%


                                                                        35-44   24%
                                                                                                            22%   18-24


 40%       40%       9%      6%       3%          2%       1%
                                                                                              27%
< €20K    €20K-     €40K-    €60K-    €80K-   €100K- >€150K
          €39K      €59K     €79K     €99K    €149K                                           25-34
Italy
   Case 3:18-cv-00966-SMY Document 142-11 Filed 11/08/19 Page 13 of 24 Page ID #2037

Gender:                            Education:


                                        13%                    48%                         13%                        14%
                                 Some Secondary              Secondary            University Degree             Postgraduate
   48%             52%             Education                 Education                                            Degree



                                        3%                        6%                       3%

  Female         Male           Some College or             Vocational or              Doctoral or
                               Further Education          Technical Degree         Professional Degree

Income:                                                                  Age:
                                                                                            45-54        55-64

                                                                                                 14%            65+
                                                                                                         6%
                                                                                                              2%

                                                                             35-44 24%

                                                                                                                25%     18-24


 39%        35%          12%           5%          3%        6%
                                                                                                29%
< €20K     €20K-         €40K-      €60K-         €80K-    >€100K
           €39K          €59K       €79K          €99K                                          25-34



Netherlands

Gender:                            Education:


                                         14%                      17%                      12%                          3%
                                 Some Secondary               Secondary            University Degree                Postgraduate
   43%             57%             Education                  Education                                               Degree



                                         16%                      35%                       3%
                                  Some College or           Vocational or               Doctoral or
  Female         Male            Further Education        Technical Degree          Professional Degree

Income:                                                                  Age:

                             ƒ
                                                                                                 55-64
                                                                                                              65+
                                                                                  45-54           11%    8%          13-17
                                                                                          13%                  5%


                                                                          35-44     13%

                                                                                                               29%     18-24
 28%       34%      18%          10%        5%       5%      1%
                                                                                           22%
< 20K ƒ   20K ƒ-    40K ƒ-     60K ƒ-    80K ƒ-    100K ƒ- >300K ƒ
          39K ƒ     59K ƒ      79K ƒ     99K ƒ     299K ƒ                                 25-34
Norway
   Case 3:18-cv-00966-SMY Document 142-11 Filed 11/08/19 Page 14 of 24 Page ID #2038

Gender:                              Education:


                                           27%                          32%                      17%                         0%
                                    Some Secondary                  Secondary            University Degree             Postgraduate
    57%               43%             Education                     Education                                            Degree



                                           12%                          11%                       1%
                                    Some College or                Vocational or              Doctoral or
  Female              Male         Further Education             Technical Degree         Professional Degree

Income:                                                                         Age:

                                 kr
                                                                                                         55-64
                                                                                         45-54                    65+
                                                                                                         5%
                                                                                                 9%             4%         13-17
                                                                                                                     8%

                                                                                 35-44     14%



  21%        11%        14%        24%      13%         8%         8%                         21%                    39%    18-24

< 100K kr   100K kr- 200K kr- 300K kr- 500K kr- 700K kr- >900K kr                        25-34
            199K kr 299K kr 499K kr 699K kr 899K kr




Poland

Gender:                               Education:


                                           9%                           31%                      16%                         16%
                                    Some Secondary                  Secondary            University Degree             Postgraduate
     61%              39%             Education                     Education                                            Degree



                                           7%                           20%                       1%
                                    Some College or                Vocational or             Doctoral or
   Female             Male         Further Education             Technical Degree        Professional Degree

Income:                                                                       Age:

                                 zł
                                                                                                              55-64
                                                                                           45-54
                                                                                                   11%       7%
                                                                                                                          65+
                                                                                                                  3%

                                                                                 35-44    22%
                                                                                                                     22%        18-24


  12%        14%        14%       24%       17%         11%        9%
                                                                                                       34%
<20K zł     20K zł-    40K zł-   60K zł-   100K zł-   140K zł-   >180K zł
            39K zł     59K zł    99K zł    139Kzł     179K zł                                     25-34
Spain
  Case 3:18-cv-00966-SMY Document 142-11 Filed 11/08/19 Page 15 of 24 Page ID #2039

Gender:                          Education:


                                       7%                       26%                       35%                          9%
                                Some Secondary              Secondary             University Degree             Postgraduate
     46%            54%           Education                 Education                                             Degree



                                       7%                         11%                      5%
                                Some College or            Vocational or               Doctoral or
   Female           Male       Further Education         Technical Degree          Professional Degree

Income:                                                                 Age:
                                                                                          45-54          55-64
                                                                                              13%     5%        65+
                                                                                                           2%       13-17
                                                                                                              1%
                                                                          35-44    23%

                                                                                                              27%
                                                                                                                      18-24
  42%       30%       13%      6%       3%         2%      4%
                                                                                           29%
< €20K      €20K-     €40K-   €60K-    €80K-   €100K- >€150K
            €39K      €59K    €79K     €99K    €149K                                      25-34



Sweden

Gender:                          Education:




    61%             39%               18%          46%              18%            5%               2%                  11%


                                 Primary        Secondary         University   Postgraduate     Doctoral or          Vocational
                                Education       Education          Degree        Degree         Professional        or Technical
                                Completed       Completed                                         Degree              Degree
  Female            Male

Income:                                                                 Age:

                              kr
                                                                                                55-64
                                                                                                           65+
                                                                                  45-54
                                                                                                  10%
                                                                                          14%            9%
                                                                                                                     13-17
                                                                                                               7%
                                                                          35-44     14%


                                                                                                           24%         18-24
  12%       16%       17%     28%      16%         8%      4%                           21%

< 100K kr   100K kr- 200K kr- 300K kr- 500K kr- 700K kr- >1M kr                   25-34
            199K kr 299K kr 499K kr 699K kr 899K kr
Switzerland
    Case 3:18-cv-00966-SMY Document 142-11 Filed 11/08/19 Page 16 of 24 Page ID #2040

Gender:                       Education:


                                   9%                        21%                       9%                          7%
                            Some Secondary               Secondary           University Degree               Postgraduate
    55%           45%         Education                  Education                                             Degree



                                   9%                        43%                        2%

  Female          Male       Some College or            Vocational or            Doctoral or
                            Further Education         Technical Degree       Professional Degree

Income:                                                            Age:
                                                                                               55-64

                         CHF                                                 45-54
                                                                                        16%
                                                                                                9%
                                                                                                       6%
                                                                                                            65+
                                                                                                                13-17
                                                                                                           3%

                                                                     35-44       18%

                                                                                                        25%
                                                                                                                  18-24
  15%      14%      18%    31%      14%         5%      3%
                                                                                        23%
< CHF20K CHF20K- CHF40K- CHF60K- CHF100K- CHF140K- >CHF180K
         CHF39K CHF59K CHF99K CHF139K CHF179K
                                                                                       25-34



United Kingdom
Gender:                       Education:


                                   9%                        36%                       23%                         11%
                            Some Secondary               Secondary           University Degree               Postgraduate
    58%           42%         Education                  Education                                             Degree



                                   11%                       8%                         2%
                             Some College or            Vocational or            Doctoral or
  Female          Male      Further Education         Technical Degree       Professional Degree

Income:                                                            Age:
                                                                                        45-54
                                                                                                        55-64
                                                                                            14%
                                                                                                     10%
                                                                         35-44                                    65+
                                                                                 17%                        6%
                                                                                                            2% 13-17


                                                                                 26%
  16%      19%      17%    13%      17%         10%     7%                                           25%
                                                                         25-34
< £10K    £10K-    £20K-   £30K-   £40K-    £60K-     >£90K                                                 18-24
          £19K     £29K    £39K    £59K     £89K
Case 3:18-cv-00966-SMY Document 142-11 Filed 11/08/19 Page 17 of 24 Page ID #2041




                                         Panel Demographics
                                         for Asia Pacific Selected
                                         Countries
Australia
   Case 3:18-cv-00966-SMY Document 142-11 Filed 11/08/19 Page 18 of 24 Page ID #2042


Gender:                        Education:




   60%             40%               15%          23%             21%             13%           6%               22%


                                  Some         Secondary       University    Postgraduate Some College      Vocational
                                Secondary      Education        Degree         Degree      or Further      or Technical
                                Education                                                   Education        Degree
  Female           Male

Income:                                                             Age:
                                                                                                55-64
                                                                              45-54
                                                                                               12%
                                                                                        14%               65+
                                                                                                     8%

                                                                                                         2% 15-17
                                                                      35-44      17%

                                                                                                     22%
                                                                                                              18-24
 24%       11%       12%     11%       14%      16%      12%
                                                                                         25%
< $30K    $30K-     $45K-    $60K-    $75K-    $100K- >$150K
          $44K      $59K     $74K     $99K     $149K                                   25-34



China

Gender:                         Education:



                                      8%           16%             55%             11%          8%               2%
   46%             54%

                                    Primary      Secondary      University      Vocational Postgraduate       Doctoral or
                                   Education     Education       Degree        or Technical  Degree           Professional
                                   Completed     Completed                       Degree                         Degree
  Female           Male

Income:                                                              Age:

                             ¥
                                                                                     45-54 55-64
                                                                                                  65+
                                                                              35-44      3% 1% 1%
                                                                                                     13-17
                                                                                    14%           5%




                                                                                                        37%
                                                                                  40%                          18-24
  15%      11%       8%      20%       14%      18%      14%             25-34

< ¥15K     ¥16K-     ¥25K-   ¥35K-    ¥65K-    ¥95K-   >¥150K
           ¥24K      ¥34K    ¥64K     ¥94K     ¥149K
Hong
  CaseKong
       3:18-cv-00966-SMY Document 142-11 Filed 11/08/19 Page 19 of 24 Page ID #2043


Gender:                            Education:


                                        9%                         30%                      29%                        7%
                                 Some Secondary                 Secondary             University Degree            Postgraduate
    59%          41%               Education                    Education                                            Degree



                                        12%                        11%                         1%
                                  Some College or           Vocational or                 Doctoral or
  Female         Male            Further Education        Technical Degree            Professional Degree

Income:                                                                    Age:
                                                                                                 45-54 55-64
                                                                                                            65+
                                                                                 35-44             8% 3%
                                                                                                         1%   15-17
                                                                                         20%               3%




                                                                                                                31%   18-24
 20%       16%          13%       13%         24%        9%                               35%
                                                                  5%
                                                                                 25-34
< HK$100K HK$100K- HK$200K- HK$300K- HK$400K- HK$700K- >HK$1M
          HK$199K HK$299K HK$399K HK$699K HK$999K




India

Gender:                            Education:


                                        10%                          25%                    36%                         15%
                                  Some Secondary                 Secondary            University Degree            Postgraduate
    19%          81%                Education                    Education                                           Degree



                                        7%                           4%                         2%
                                  Some College or               Vocational or              Doctoral or
  Female         Male            Further Education            Technical Degree         Professional Degree

Income:                                                                      Age:

                                 ₹
                                                                                                     45-54
                                                                                           35-44               55-64
                                                                                                         2%
                                                                                                    8%        1% 65+
                                                                                                                1%
                                                                                                                     13-17
                                                                              25-34                               6%
                                                                                         33%




   29%      39%          17%          8%            3%          2%
                                                                                                         49%
  < 1M ₹    1M ₹-        5M ₹-       10M ₹-     20M ₹-        >40M ₹
            4M ₹         9M ₹        19M ₹      39M ₹                                                     18-24
Japan
    Case 3:18-cv-00966-SMY Document 142-11 Filed 11/08/19 Page 20 of 24 Page ID #2044

Gender:                            Education:


                                        4%                         22%                        37%                        4%
                                 Some Secondary                Secondary              University Degree             Postgraduate
   43%           57%               Education                   Education                                              Degree



                                        18%                        13%                         1%
                                 Some College or             Vocational or                Doctoral or
  Female         Male           Further Education          Technical Degree           Professional Degree

Income:                                                                   Age:


                            ¥
                                                                                                    55-64
                                                                                 45-54
                                                                                                     10%         65+
                                                                                            19%             6%
                                                                                                                      15-17
                                                                                                                 2%


                                                                                                                 12%     18-24
                                                                              35-44 24%

 18%       11%      14%         13%      26%         11%      8%
                                                                                                          26%
< ¥3M     ¥3M-      ¥4M-      ¥5M-      ¥6M-        ¥9K-    >¥112M
          ¥4M       ¥5M       ¥6M       ¥9M         ¥12M                                                    25-34



New Zealand

Gender:                            Education:


                                       28%                       13%                        32%                        12%
                                Some Secondary                Secondary           University Degree               Postgraduate
   65%           35%              Education                   Education                                             Degree



                                       8%                          6%                         1%

  Female         Male            Some College or             Vocational or                Doctoral or
                                Further Education          Technical Degree           Professional Degree

Income:                                                                   Age:
                                                                                                      55-64

                                                                                                      12%
                                                                               45-54       19%                         65+
                                                                                                                10%

                                                                                                                  4% 15-17

                                                                                        18%
                                                                              35-44                              16%
                                                                                                                       18-24
 16%        20%         19%           15%        12%          18%
                                                                                                    21%
< $21K      $21K-       $41K-         $61K-    $81K-        >$100K
            $40K        $60K          $80K     $90K
                                                                                                    25-34
Singapore
  Case 3:18-cv-00966-SMY Document 142-11 Filed 11/08/19 Page 21 of 24 Page ID #2045

Gender:                    Education:


                                5%                        19%                       33%                       9%
                         Some Secondary               Secondary           University Degree              Postgraduate
   42%           58%       Education                  Education                                            Degree



                               13%                        21%                        1%
                          Some College or            Vocational or                Doctoral or
  Female         Male    Further Education         Technical Degree           Professional Degree

Income:                                                         Age:
                                                                                              55-64
                                                                                45-54
                                                                                                       65+
                                                                                        12%     5%
                                                                                                     2%   15-17
                                                                                                       2%

                                                                  35-44       24%
                                                                                                       22%    18-24


 29%       14%     16%   12%     11%         10%      8%
                                                                                          33%
< S$25K S$26K- S$35K- S$55K-    S$75K- S$100K- >S$150K
        S$34K S$54K S$74K       S$99K S$149K
                                                                                        25-34


South Korea

Gender:                    Education:


                                2%                        31%                       43%                       5%
                         Some Secondary               Secondary           University Degree              Postgraduate
   45%           55%       Education                  Education                                            Degree



                               14%                         3%                        2%
                          Some College or            Vocational or                Doctoral or
  Female         Male    Further Education         Technical Degree           Professional Degree

Income:                                                           Age:

                         ₩
                                                                                   45-54 55-64
                                                                                             65+
                                                                         35-44      8% 2%
                                                                                           1%   13-17
                                                                               16%           1%




                                                                               32%
                                                                      25-34                           40%
 24%       16%     15%   12%     17%         11%     5%                                                      18-24

< ₩20M ₩20M- ₩30M- ₩40M- ₩50M- ₩70M- >₩100M
       ₩29M ₩39M ₩49M ₩69M ₩99M
   Case 3:18-cv-00966-SMY Document 142-11 Filed 11/08/19 Page 22 of 24 Page ID #2046




                                         Dallas
                                         United States
                                         +1 214 365 5000
                                         info@researchnow.com




                                         Better Decisions. Better Results.


                                         ResearchNow.com

London                   Sydney                   Athens                   Auckland                       Hamburg
United Kingdom           Australia                Greece                   New Zealand                    Germany

+44 (0) 20 7084 3000     +61 2 9273 7800          +30 211 180 8200         +64 (9) 486 5740               +49 40 3980676-0
infoUK@researchnow.com   infoAU@researchnow.com   info@researchnow.com     infoNZ@researchnow.com         infoDE@researchnow.com



Houten                   Los Angeles              Melbourne                Milan                          Munich
Netherlands              United States            Australia                Italy                          Germany

+31 30 877 42 01         +1 323 993 4400          +61 3 9626 4700          +39 02 9157 5607               +49(0)811 9987768-0

infoNL@researchnow.com   info@researchnow.com     infoAU@researchnow.com   infoIT@researchnow.com         infoDE@researchnow.com



New Delhi                New York                 Paris                    San Francisco                  Singapore
India                    United States            France                   United States

+91 124 480 7840         +1 212 805 2800          +33 (0)1 42 97 55 64     +1 415-948-2266                +65 6513 9366
infoIN@researchnow.com   info@researchnow.com     infoFR@researchnow.com   info@researchnow.com           infoSG@researchnow.com



Tokyo                    Toronto
Japan                    Canada

+81 3 4580 2767          +1 800 599 7938
infoJP@researchnow.com   infoCA@researchnow.com




                                                                                        © 2017 Research Now Group, Inc. All rights reserved.
Case 3:18-cv-00966-SMY Document 142-11 Filed 11/08/19 Page 23 of 24 Page ID #2047
Case 3:18-cv-00966-SMY Document 142-11 Filed 11/08/19 Page 24 of 24 Page ID #2048
